                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION

 UNITED STATES OF AMERICA,                    CR 19-132-BLG-SPW-01

                         Plaintiff,

           vs.                                ORDER

 ROBERT HAL HANSON,

                         Defendant.


      IT IS HEREBY ORDERED that the Writ of Habeas Corpus (for

prosecution) issued on December 17, 2019 is QUASHED and the arraignment

scheduled for January 21, 2020 at 9:00 a.m. is VACATED.        The defendant

appeared before the court in the Eastern District of Washington under Rule 5 on

December 18, 2019, and was detained. An Order of Removal was issued

directing the United States Marshal to return the Defendant to the District of

Montana. Accordingly, the Writ is no longer necessary. The arraignment will

be rescheduled once the Court is advised by the United States Marshal that the

Defendant has arrived in the District of Montana.

      DATED this 26th day of December, 2019.

                                       _________________________________
                                       TIMOTHY J. CAVAN
                                       United States Magistrate
                                          1
